11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Gary T. Leach
Appellant
Vs.                   No.
11-03-00301-CV B Appeal
from Jefferson County
State of Texas
Appellee
 
Gary
T. Leach has filed in this court a motion to dismiss his appeal.  The motion is granted,  and the appeal is dismissed.
 
PER CURIAM
 
February 5, 2004
Not designated
for publication.  See TEX.R.APP.P.
47.2(a).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.